DETAILED ACTION
This is a non-final Office action in response to communications received on 3/25/2020.  Claims 1-5 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 3/25/2020 are acknowledged.
Provisional/Foreign Priority
Provisional priority to 9/29/2017 is acknowledged.  

Objections
Claim 1 is objected to for the following informalities: the claim limitation “which is notified from the serving network” is unclear.  The Examiner recommends specify what exactly is being received or “noticed” from the serving network.  Appropriate clarification/correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in claims 4 and 5 in this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first key generating unit that generates in claims 4 and 5; and second key generating unit that generates in claims 4 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 & 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function. Specifically, claims 4 and 5 disclose a “first key generating unit that generates” and “a second key generating unit that generates” without disclosing the hardware which implements these units.  In addition, the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the security aspects of the next generation system (Release 14), 3GPP Standard; Technical Report; 3GPP TR 33.899, V1.3.0 (August 31 2017) (hereafter Anonymous) in view of Semple (US 2006/0079205).
Regarding claim 1, Anonymous discloses the limitations substantially as follows:
A security establishment method of establishing a security of a terminal device, in which a subscriber identity module used to recognize a subscriber has been mounted, by using secret information stored in the subscriber identity module (Anonymous, sections 5.1.4.19, 5.2.1.1; 5.2.1.2; 5.2.4.12.2.2: UICC/USIM resides within UE, and permanent secrets such as the key K are stored in the USIM/UICC) and a pair of keys consisting of an encryption key and an integrity key generated based on the secret information (5.1.4.45.2.1: establishing security using key hierarchy), comprising: 
	generating the pair of keys between the terminal device and a serving network (sections 5.1.4.8.2.2.; 5.1.4.9.2.2; Fig. 5.1.4.8.2.2.-1: CK and IK (i.e. pair of keys) are generated based on K via an authentication protocol); 
	sharing in which the terminal device and the serving network share a first temporary key by using the pair of keys generated at the generating (p. 156, Fig. 5.1.4.45.2.1-1: sharing in which the UE and SEAF (i.e. Security Anchor Function in a serving network) share KAUSF, the authentication server key (i.e. a first temporary key), by using IK and CK); 
	generating in which the terminal device generates a second temporary key by using the first temporary key and a subscriber identity used to recognize the subscriber in the serving network (section 5.1.4.45.2.1 and Fig. 5.1.4.45.2.1-1: generating, by the UE, a KSEAF (i.e. second temporary key), the security anchor key, from KAUSF (i.e. using first temporary key), where KAUSF cannot be derived correctly without use of the subscriber’s credential, K (i.e. using subscriber identity used to recognize subscriber)); and 
	generating in which a roaming destination network of the terminal device generates the second temporary key by using the first temporary key, which is notified from the serving network, and the subscriber identity (section 5.1.4.45.2.1-1: and Fig. 5.1.4.45.2.1-1: generating, by the SEAF over the serving network, a KSEAF (i.e. second temporary key), the security anchor, from KAUSF (i.e. using first temporary key), where KAUSF cannot be derived correctly without use of the subscriber’s credential, K (i.e. using subscriber identity used to recognize subscriber)).

	generating the pair of keys via a mutual authentication
However, in the same field of endeavor, Semple discloses the limitations of claim 1 as follows:
	generating the pair of keys via a mutual authentication (paras. [0010], [0017]: generating the pair of keys CK and IK by mutually authenticating the service network and the UE)
Anonymous and Semple are combinable because both are from the same field of endeavor of authenticating in mobile communication networks.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Semple’s method of generating the pair of keys via mutual authentication with the system of Anonymous in order to strengthen the security of the system by ensuring that the pair of keys which were generated and are used for subsequent authentication steps were generated by entities that mutually authenticated one another.  

	Regarding claim 3, Anonymous and Semple disclose the limitations of claim 1.
Anonymous discloses the limitations of claim 3 as follows:
	The security establishment method as claimed in claim 1, further comprising providing in which the terminal device provides to the roaming destination network an encryption identifier, which is an encrypted form of the subscriber identity, prior to sharing the second temporary key (5.2.4.12.1.1.1; 5.2.4.12.2.2; Fig. 5.1.4.45.2.1-2: providing by the UE to the SEAF an IMSI that is encrypted with a public key when the UE and the network are authenticating does not currently have any valid security association with the access network (i.e. prior to generating and sharing the first and second keys)).
Although Anonymous does not specify Initial Authentication is performed in the Figure of 5.1.4.45.2.1-2, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the Initial Authentication procedures as part of the UE authentication procedure performed prior to transmitting sensitive information including the subscriber identity in the case that the UE does not currently have any valid security associations with the access network in order to establish an encrypted channel through which to transmit the keys in the following steps.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anonymous, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the security aspects of the next generation system (Release 14), 3GPP Standard; Technical Report; 3GPP TR 33.899, V1.3.0 (August 31 2017) (hereafter Anonymous) in view of Semple (US 2006/0079205), as applied to claim 1, further in view of Qiang Zheng (CN102111760, machine translated) (hereafter “Zheng”).
	Regarding claim 2, Anonymous and Semple disclose the limitations of claim 1.
Anonymous discloses the limitations of claim 2 as follows:
	The security establishment method as claimed in claim 1, further comprising: 
	acquiring in which the roaming destination network acquires the subscriber identity in authentication between the terminal device and the serving network (5.2.4.12.1.1.1; 5.2.4.12.2.2; Fig. 5.1.4.45.2.1-2: Initial Authentication under Mutual Authentication Solution: the SEAF obtains the IMIS with successful authentication between the UE and the SEAF); 
	acquiring in which the roaming destination network acquires the second temporary key from the acquired subscriber identity (section 5.1.4.45.2.1: and Fig. 5.1.4.45.2.1-1: SEAF derives/acquires the KSEAF from K, the subscribers credentials (i.e. from the acquired subscriber identity)); and 
	sharing in which the terminal device and the roaming destination network share the second temporary key (section 5.1.4.45.2.1-1: and Fig. 5.1.4.45.2.1-1: UE and SEAF network both share K-SEAF). 
Neither Anonymous or Semple explicitly discloses the remaining limitations of claim 2.
	the roaming destination network acquires the subscriber identity only upon succeeding in authentication between the terminal device and the serving network
However, in the same field of endeavor, Zheng discloses the limitations of claim 2 as follows:
	the roaming destination network acquires the subscriber identity only upon succeeding in authentication between the terminal device and the serving network (abstract, p. 2: the VLR acquires the IMSI from the HLR only after successful authentication between the mobile station (i.e. terminal device) and the VLR); 
Zheng is combinable with Anonymous and Y because all three are from the same field of endeavor of transmitting subscriber information in order to authenticate a mobile device.  It would have been obvious to one of ordinary skill in the art at the time of the .

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on the security aspects of the next generation system (Release 14), 3GPP Standard; Technical Report; 3GPP TR 33.899, V1.3.0 (August 31 2017) (hereafter Anonymous).
	Regarding claim 4, Anonymous discloses the limitations substantially as follows:
A terminal device (UE) in which a subscriber identity module used to recognize a subscriber can be mounted, comprising: 
	a first key generating unit that generates a first temporary key by using a pair of keys consisting of an encryption key and an integrity key generated based on secret information stored in the subscriber identity module (sections 5.1.4.19, 5.2.1.1; 5.2.1.2; 5.1.4.8.2.2.; 5.1.4.9.2.2; Figs. 5.1.4.8.2.2.-1 & Fig. 5.1.4.45.2.1-1: generating, by the UE, an KAUSF (i.e. first temporary key) from an encryption key CK and an integrity key IK generated on the basis of a permanent secret key K (i.e. secret information) stored in the USIM/UICC (i.e. subscriber identification module mounted in terminal device)); and 
	a second key generating unit that generates a second temporary key by using the first temporary key and a subscriber identity used to recognize the subscriber in a serving network (section 5.1.4.45.2.1 and Fig. 5.1.4.45.2.1-1: generating, by the UE, a KSEAF (i.e. second temporary key), the security anchor key, from KAUSF (i.e. using first temporary key) and the subscriber’s credential, K (i.e. using subscriber identity used to recognize subscriber)).
Although Anonymous does not explicitly disclose using K to recognize a subscriber, it would have been obvious to one of ordinary skill in the art at the time of the invention that the K could be used in such a manner because the K is disclosed as being the subscriber credential for the network (see Anonymous, 5.1.4.45.1) which would therefore server as identification for the subscriber in the serving network.

	Regarding claim 5, Anonymous discloses the limitations substantially as follows:
A network device (SEAF) capable of performing communication with a terminal device in which a subscriber identity module used to recognize a subscriber can be mounted, comprising: 
	a first key generating unit that generates a first temporary key by using a pair of keys consisting of an encryption key and an integrity key generated based on secret information stored in the subscriber identity module (sections 5.1.4.19, 5.2.1.1; 5.2.1.2; 5.1.4.8.2.2.; 5.1.4.9.2.2; Figs. 5.1.4.8.2.2.-1 & Fig. 5.1.4.45.2.1-1: generating, by the SEAF, an KAUSF (i.e. first temporary key) from an encryption key CK and an integrity key IK generated on the basis of a permanent secret key K (i.e. secret information) stored in the USIM/UICC (i.e. subscriber identification module mounted in terminal device))); and 
a second key generating unit that generates a second temporary key by using the first temporary key and a subscriber identity used to recognize the subscriber in a serving network (section 5.1.4.45.2.1 and Fig. 5.1.4.45.2.1-1: generating, by the SEAF, a KSEAF (i.e. second temporary key), the security anchor key, from KAUSF (i.e. using first temporary key), where KAUSF cannot be derived correctly without use of the subscriber’s credential, K (i.e. using subscriber identity used to recognize subscriber)).
 Although Anonymous does not explicitly disclose using K to recognize a subscriber, it would have been obvious to one of ordinary skill in the art at the time of the invention that the K could be used in such a manner because the K is disclosed as being the subscriber credential for the network (see Anonymous, 5.1.4.45.1) which would therefore server as identification for the subscriber in the serving network.

Conclusion
For the above-stated reasons, claims 1-5 are rejected.
Prior art considered but not relied upon includes:
1) Norrman (US 2019/0007376) discloses protecting the subscriber identity in IMSI using a temporary subscriber identity and transmitting a PSE or IMSI in encrypted form (paras. [0006], [0055]-[0056]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438